Exhibit 10.6
FIRST AMENDMENT
TO HAWK CORPORATION
AMENDED AND RESTATED 2000 LONG TERM INCENTIVE PLAN


HAWK CORPORATION (the “Company”), having adopted the Hawk Corporation Amended
and Restated 2000 Long Term Incentive Plan (the “Original Plan”) effective as of
June 4, 2008, hereby amends the Original Plan in accordance with this FIRST
AMENDMENT TO HAWK CORPORATION AMENDED AND RESTATED 2000 LONG TERM INCENTIVE
PLAN, effective as of December 31, 2008 (the “Amendment,” and together with the
Original Plan, the “Amended Plan”), as follows:


1. Changes to Section 1 of the Original Plan. The Company hereby amends Section
1 of the Original Plan as follows:


(a)  
Section 1 of the Original Plan is redesignated in its entirety as Section 1(a)
of the Amended Plan.



(b)  
The following is added in its entirety as Section 1(b) of the Amended Plan:



(b)  
SECTION 409A.  This Plan and any Awards granted hereunder are intended to comply
with or be exempt from the requirements of Section 409A, and shall be
interpreted and administered in a manner consistent with those intentions.  Any
provision of this Plan to the contrary notwithstanding, Grandfathered Awards
shall not be governed by the provisions of this Plan but instead shall continue
to be governed by the provisions of the Plan as in effect on December 31, 2004
(the “Original Plan”).



2. Changes to Section 2 of the Original Plan. The Company hereby amends Section
2 of the Original Plan as follows:


(a)  
The following is added in its entirety as Section 2(a) of the Amended Plan:



(a)           “409A Award” means an Award that provides for a deferral of
compensation from the date of grant, as determined under Section 409A.


(b)  
The following is added in its entirety as Section 2(b) of the Amended Plan:



(b)           “409A Change in Control” means the date on which any one of the
following occurs:  (i) any one person, or more than one person acting as a group
(as determined under Section 409A), acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by that
person or persons) ownership of stock of the Company possessing 30% or more of
the total voting power of the stock of the Company; (ii) a majority of members
of the Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of that appointment or election; (iii) any one person, or
more than one person acting as a group (as determined under Section 409A),
acquires ownership of stock of the Company that, together with stock held by
that person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company; or (iv) any one person, or
more than one person acting as a group (as determined under Section
409A), acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by that person or persons) assets from
the Company that have a total gross fair market value equal to more than 40% of
the total gross fair market value of all of the assets of the Company before
such acquisition or acquisitions.  For this purpose, “gross fair market value”
means the value of the assets of the Company, or the value of the assets being
disposed of, without regard to any liabilities associated with those assets.


(c)  
Sections 2(a), 2(b), 2(c), 2(e), 2(f), 2(g), 2(h), 2(i), 2(k), 2(l), 2(n), 2(o),
2(p), 2(q), 2(r), 2(s), 2(t), 2(u), 2(v), 2(w), 2(x), 2(y), 2(aa) and 2(bb) of
the Original Plan are redesignated in their entirety as Sections 2(c), 2(d),
2(e), 2(h), 2(i), 2(j), 2(l), 2(n), 2(p), 2(q), 2(u), 2(v), 2(w), 2(y), 2(z),
2(aa), 2(bb), 2(cc), 2(dd), 2(ee), 2(gg), 2(hh), 2(mm) and 2(nn), respectively,
of the Amended Plan.



(d)  
The following is added in its entirety as Section 2(f) of the Amended Plan:



(f)           “Change in Control” shall mean the following:


(i)           A Change in Control of the Company shall have occurred when any
Acquiring Person (other than (i) the Company or any Subsidiary, (ii) any
employee benefit plan of the Company or any Subsidiary or any trustee of or
fiduciary with respect to any such plan when acting in such capacity, or (iii)
any person who, on the Effective Date of the Plan, is an Affiliate of this
Company and owning in excess of ten percent (10%) of the outstanding Shares of
the Company and the respective successors, executors, legal representatives,
heirs and legal assigns of such person), alone or together with its Affiliates
and Associates, has acquired or obtained the right to acquire the beneficial
ownership of twenty-five percent (25%) or more of the Shares then outstanding
(except pursuant to an offer for all outstanding Shares of the Company at a
price and upon such terms and conditions as a majority of the Continuing
Directors determine to be in the best interests of the Company and its
shareholders (other than the Acquiring Person or any Affiliate or Associate
thereof on whose behalf the offer is being made)).  Notwithstanding the above,
no Change of Control shall be deemed to have occurred with respect to Section 21
below unless that event constitutes a 409A Change in Control.
 
75




(ii)           “Acquiring Person” means any person (any individual, firm,
corporation or other entity) who or which, together with all Affiliates and
Associates, has acquired or obtained the right to acquire the beneficial
ownership of twenty-five percent (25%) or more of the Shares then outstanding.
 
(iii)           “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the Rules and Regulations under the
Exchange Act.
 
(e)  
The following is added in its entirety as Section 2(g) of the Amended Plan:



(g)           “Change in Control Price” means the highest price per Share paid
in any transaction reported on the NYSE Alternext (or, if Shares are not then
traded on the NYSE Alerntext, the highest price paid as reported for any
national exchange on which the Shares are then traded) or paid or offered in any
bona fide transaction related to a Change in Control or 409A Change in Control
of the Company, at any time during the 30-day period immediately preceding the
occurrence of a Change in Control or 409A Change in Control, in each case as
determined by the Committee.


(f)  
The following is added in its entirety as Section 2(k) of the Amended Plan:



(k)           “Continuing Director” means any person who was a member of the
Board on the Effective Date of the Plan or thereafter was elected by the holders
of common shares or the holders of Series D Preferred Shares or appointed by the
Board or the holders of Series D Preferred Shares prior to the date as of which
any person together which all Affiliates and Associates became an Acquiring
Person.


(g)  
The following is added in its entirety as Section 2(m) of the Amended Plan:



(m)           “Disability” means a disability determination in which a
Participant meets one of the following conditions:


(i)           The Participant is unable to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
that can be expected to last for a continuous period of not less than 12 months.


(ii)           The Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.


(h)  
The following is added in its entirety as Section 2(o) of the Amended Plan:



(o)           “Dividend Equivalent” shall mean any right granted pursuant to
Section 21(a) hereof.


(i)  
The following is added in its entirety as Section 2(r) of the Amended Plan:



(r)           “Fair Market Value” shall mean, as of a given date, the value of a
Share determined as follows (in order of applicability):  (i) if on the Grant
Date or other determination date the Share is listed on an established national
or regional stock exchange, is admitted to quotation on NYSE Alternext or is
publicly traded on an established securities market, the Fair Market Value of a
Share shall be the closing price of the Share on that exchange or in that market
(if there is more than one such exchange or market the Committee shall determine
the appropriate exchange or market) on the Grant Date or such other
determination date (or if there is no such reported closing price, the Fair
Market Value shall be the mean between the highest bid and lowest asked prices
or between the high and low sale prices on that trading day) or, (ii) if no sale
of Shares is reported for that trading day, on the next preceding day on which
any sale has been reported.  If the Share is not listed on such an exchange,
quoted on such system or traded on such a market, Fair Market Value shall be the
value of the Share as determined by the determined by such methods or procedures
as shall be established from time to time by the Committee in good faith in a
manner consistent with Section 409A.


(j)  
The following is added in its entirety as Section 2(s) of the Amended Plan:



(s)           “Grandfathered Awards” shall mean all Awards made under the Plan
which were earned and vested on or before December 31, 2004.  Grandfathered
Awards are subject to the provisions of Section 1(b) above.


(k)  
The following is added in its entirety as Section 2(t) of the Amended Plan:



(t)           “Grant Date” shall mean, as determined by the Committee, the
latest to occur of:  (i) the date as of which the Committee approves an Award,
(ii) the date on which the recipient of an Award first becomes eligible to
receive an Award under Section 5 of this Plan, or (iii) any other date as may be
specified by the Committee.  The Grant Date for a substituted Award is the Grant
Date of the original Award.
76




(l)  
The following is added in its entirety as Section 2(x) of the Amended Plan:

 
(x)           “Original Plan” has the meaning set forth in Section 1(a) above.


(m)  
The following is added in its entirety as Section 2(ff) of the Amended Plan:

 

(ff)           “Plan” means the Hawk Corporation Amended and Restated 2000 Long
Term Incentive Plan effective as of June 4, 2008, as amended from time to time.


(n)  
The following is added in its entirety as Section 2(ii) of the Amended Plan:

 
(ii)           “Section 409A” shall mean Section 409A of the Code and the
Department of Treasury regulations and other interpretive guidance issued
thereunder, each as in effect from time to time.
 
(o)  
The following is added in its entirety as Section 2(jj) of the Amended Plan:

 
“Separation from Service” means a termination of services provided by a
Participant to the Company, whether voluntarily or involuntarily, as determined
by the Committee in accordance with Treas. Reg. § 1.409A-1(h).


(p)  
The following is added in its entirety as Section 2(kk) of the Amended Plan:



(kk)           “Shares” shall mean the shares of common stock, $.01 par value,
of the Company and such other securities of the Company as the Committee may
from time to time determine in accordance with Section 409A.


(q)  
The following is added in its entirety as Section 2(ll) of the Amended Plan:



(ll)           “Specified Employee” means any Participant who is determined to
be a “key employee” (as defined under Code Section 416(i) without regard to
paragraph (5) thereof) for the applicable period, as determined by the Company
under Section 409A and in accordance with Treas. Reg. § 1.409A-1(i).


(r)  
The following is added in its entirety as Section 2(oo) of the Amended Plan:



 
(oo)
“Whole Board” means the total number of directors which the Company would have
if there were no vacancies.



3. Changes to Section 3 of the Original Plan. The Company hereby amends Section
3 of the Original Plan by deleting the second sentence of Section 3.1(b) from
the Original Plan in its entirety and replacing it in the Amended Plan with the
following:


The Committee shall have full power and authority, subject to the provisions of
this Plan, Section 409A and such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board,
to:  (i) select the Employees of the Company to whom Awards may from time to
time be granted hereunder; (ii) determine the type or types of Award to be
granted to each Participant hereunder; (iii) determine the number of Shares to
be covered by each Award granted hereunder; (iv) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property or
canceled or suspended; (vi) determine whether, to what extent and under what
circumstances cash, Shares and other property and other amounts payable with
respect to an Award under this Plan shall be deferred in accordance with Section
409A either automatically or at the election of the Participant; (vii) interpret
and administer the Plan and any instrument or agreement entered into under the
Plan; (viii) establish such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; and (ix) make
any other determination and take any other action that the Committee deems
necessary or desirable for administration of the Plan.


4. Changes to Section 4 of the Original Plan. The Company hereby amends Section
4(c) of the Original Plan by adding in its entirety the following as the last
sentence of Section 4(c) of the Amended Plan:


Notwithstanding the foregoing, no substitution or adjustment shall be made which
will result in an Award becoming subject to the terms and conditions of Section
409A, unless agreed upon by the Committee and the Participant.


5. Changes to Section 6 of the Original Plan. The Company hereby amends Section
6 of the Original Plan as follows:


(a)  
Section 6(a) is deleted from the Original Plan and is replaced in its entirety
in the Amended Plan by the following:

 
77




(a)           OPTION PRICE.  The purchase price per share of Shares purchasable
under an Option shall be determined by the Committee in its sole discretion;
provided that such purchase price shall not be less than the Fair Market Value
of the Share on the date of the grant of the Option.

(b)  
The first sentence of Section 6(c) is deleted from the Original Plan and is
replaced in its entirety in the Amended Plan by the following:



Options shall be exercisable at such time or times and shall be subject to such
terms and conditions as determined by the Committee at or subsequent to
grant and permitted by Section 409A or agreed upon in writing by the Committee
and the Participant.




(c)  
The following is added in its entirety as the last sentence of Section 3(c) in
the Amended Plan:

 
If any Option is exercisable only in installments or only after specified
exercise dates, the Committee may waive, in whole or in part, such installment
exercise provisions, and may accelerate any exercise date or dates, at any time
at or after grant, based on those factors as the Committee shall determine in
its sole discretion; provided, however, that any such waiver of installment
exercise provisions of the Option or acceleration of any exercise date is
subject to the limitations of Section 409A and, unless otherwise determined by
the Committee, any waiver of installment exercise provisions or any acceleration
of any exercise date of any Option under this Section 6(c) shall comply with
Section 409A.


(d)  
Section 6(d) is deleted from the Original Plan and is replaced in its entirety
in the Amended Plan by the following:

 
 
(d)
METHOD OF EXERCISE.  Subject to the other provisions of the Plan, any applicable
Award Agreement and Section 409A, any Option may be exercised by the Participant
in whole or in part at such time or times, and the Participant may make payment
of the option price in such form or forms, including, without limitation,
payment by delivery of cash, Shares or other consideration (including, where
permitted by law and the Committee, Awards) having a Fair Market Value on the
exercise date equal to the total option price, or by any combination of cash,
Shares and other consideration as the Committee may specify in the applicable
Award Agreement; provided however, that any such form of payment does not
constitute a deferral of compensation within the meaning of Section 409A or
otherwise cause the Option to be subject to the requirements of Section 409A.



(e)  
The following is added in its entirety as the last sentence of Section 6(e) in
the Amended Plan:



Notwithstanding anything in the Plan to the contrary, no term or provision of
the Plan relating to Incentive Stock Options shall be interpreted, amended or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify the Plan under Section 422 of the Code, or,
without the consent of the participants affected, to disqualify any Incentive
Stock Option under Section 422 of the Code (or any successor thereto).


6. Changes to Section 7 of the Original Plan. The Company hereby amends Section
7 of the Original Plan as follows:


(a)  
The following is added in its entirety as the fifth sentence of Section 7 in the
Amended Plan:



No Stock Appreciation Right granted in connection with all or any part of an
Option shall be exercisable for less than the Fair Market Value of the
underlying Shares as of the date of the original grant of the Option unless that
Stock Appreciation Right or Option is a 409A Award, as provided for in the
applicable Award Agreement.


(b)  
The last sentence of Section 7 is deleted from the Original Plan and is replaced
in its entirety in the Amended Plan by the following:



The Committee may impose such conditions or restrictions, subject to and in
accordance with Section 409A, on the exercise of any Stock Appreciation Right as
it shall deem appropriate.


7. Changes to Section 9 of the Original Plan. The Company hereby amends Section
9 of the Original Plan by deleting in its entirety the first sentence of Section
9 of the Original Plan and replacing it in its entirety by the following first
sentence of the Amended Plan:


Performance Awards may be issued hereunder to Participants in accordance with
Section 409A, for no cash consideration or for such minimum consideration as may
be required by applicable law, either alone or in addition to other Awards
granted under the Plan.


8. Changes to Section 10 of the Original Plan. The Company hereby amends Section
10 of the Original Plan as follows:


(a)  
The last sentence of Section 10 is deleted from the Original Plan and is
replaced in its entirety in the Amended Plan by the following:

78




Other Awards of Shares and other Awards that are valued in whole or in part by
reference to, or are otherwise based on, Shares or other property (“Other Stock
Unit Awards”) may be granted hereunder to Participants, either alone or in
addition to other Awards granted under the Plan, in accordance with Section
409A.


(b)  
The third sentence of Section 10 is deleted from the Original Plan and is
replaced in its entirety in the Amended Plan by the following:



Subject to the provisions of the Plan and Section 409A, the Committee shall have
sole and complete authority to determine the Employees of the Company to whom
and the time or times at which such Awards shall be made, the number of shares
of Stock to be granted pursuant to such Awards, and all other conditions of the
Awards.
 
9. Changes to Section 11 of the Original Plan. The Company hereby amends Section
11 of the Original Plan as follows:


(a)  
Section 11(a) (exclusive of subsections 11(a)(i), (ii), (iii), and (iv)) is
deleted from the Original Plan and is replaced in its entirety in the Amended
Plan by the following:

 
 
(a)
IMPACT OF EVENT.  Notwithstanding any other provision of the Plan or of any
Award Agreement to the contrary, unless the Committee shall determine otherwise
at the time of grant with respect to a particular Award, in the event of a
Change in Control or a “409A Change in Control,” the following provisions of
this Section 11 shall apply; provided, however, that the provisions of this
Section 11 shall not apply to any Change in Control or 409A Change in Control
when expressly provided otherwise by a three-fourths vote of the Whole Board,
but only if a majority of the members of the Board then in office and acting
upon such matters shall be Continuing Directors.:



(b)  
Subsection 11(a)(i) is deleted from the Original Plan and is replaced in its
entirety in the Amended Plan by the following:

 
(i)           Any Options and Stock Appreciation Rights awarded under the Plan
and outstanding as of the date such Change in Control or a 409A Change in
Control is determined to have occurred, and which are not then exercisable and
vested, shall become fully exercisable and vested as of the date of the Change
in Control or 409A Change in Control to the full extent of the original grant,
whether or not then exercisable; provided, that in the case of a Participant
holding a Stock Appreciation Right who is actually subject to Section 16(b) of
the Exchange Act, such Option or Stock Appreciation Right shall not become fully
vested and exercisable unless it shall have been outstanding for at least six
months at the date such Change in Control or 409A Change in Control is
determined to have occurred.
 
(c)  
The first sentence of Section 11(b) is deleted from the Original Plan and is
replaced in its entirety in the Amended Plan by the following:



Notwithstanding any other provision of the Plan, during the 60-day period from
and after a Change in Control (the “Exercise Period”), if the Committee shall
determine at, or at any time after, the time of grant, a Participant holding an
Option (other than a 409A Award) shall have the right, whether or not the Option
is fully exercisable and in lieu of the payment of the purchase price for the
Shares being purchased under the Option and by giving notice to the Company, to
elect (within the Exercise Period) to surrender all or part of the Option to the
Company and to receive cash, within 30 days of such notice, in an amount equal
to the amount by which the Change in Control Price per Share on the date of such
election shall exceed the purchase price per Share under the Option (the
“Spread”) multiplied by the number of Shares granted under the Option as to
which the right granted under this Section 11(b) shall have been exercised;
provided, that if the Change in Control is within six months of the date of
grant of a particular Option held by a Participant who is an officer or director
of the Company and is subject to Section 16(b) of the Exchange Act, no such
election shall be made by such Participant with respect to such Option prior to
six months from the date of grant.


(d)  
Section 11(c) is deleted from the Original Plan and is replaced in its entirety
in the Amended Plan by the following:



(c) Notwithstanding any other provision of this Plan, if any right granted
pursuant to this Plan would make a Change in Control or 409A Change in Control
transaction ineligible for pooling-of-interests accounting under APB No. 16 that
(after giving effect to any other actions taken to cause such transaction to be
eligible for such pooling-of-interests accounting treatment) but for the nature
of such grant would otherwise be eligible for such accounting treatment, the
Committee shall have the ability to substitute for the cash payable pursuant to
such right Shares with a Fair Market Value equal to the cash that would
otherwise be payable pursuant thereto.


(e)  
The first sentence of Section 11(d) is deleted from the Original Plan and is
replaced in its entirety in the Amended Plan by the following:



Notwithstanding any other provision in this Plan to the contrary, to the extent
the  payment of Awards to a Participant upon a Change in Control or 409A Change
in Control constitutes an “excess parachute payment” within the meaning of
Section 280G of the Code such payment shall not be made to such extent (a
“Parachute Payment”).
 
79




10. Changes to Section 12 of the Original Plan. The Company hereby amends
Section 12 of the Original Plan as follows:


(a)  
Section 12(a) is deleted from the Original Plan and is replaced in its entirety
in the Amended Plan by the following:



(a)           Notwithstanding any other provision of this Plan, if the Committee
determines at the time Restricted Stock, a Performance Award or an Other Stock
Unit Award is granted to a Participant that such Participant is, or is likely to
be at the time he or she recognizes income for federal income tax purposes in
connection with such Award, a Covered Employee, then the Committee may provide,
in accordance with Section 409A, that this Section 12 is applicable to such
Award.

(b)  
Section 12(d) is deleted from the Original Plan and is replaced in its entirety
in the Amended Plan by the following:



(d)           The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 12 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(B) of
the Code or any successor thereto and Section 409A.




11. Changes to Section 14 of the Original Plan. The Company hereby amends
Section 14 of the Original Plan as follows:


(a)  
The following is added in its entirety as the last sentence of Section 14(e) in
the Amended Plan:

 
Notwithstanding the foregoing, no adjustment or modification shall be made under
this Section 14(e) which will result in an Award becoming subject to the terms
and conditions of Section 409A or otherwise constitute an impermissible
acceleration, unless agreed upon by the Committee and the Participant.


(b)  
The following are added in their entirety as the last two sentences of Section
14(f) in the Amended Plan:

 
Notwithstanding the foregoing, with respect to any suspensions that were not
included in the original terms of any Option but were provided by the Committee
after the date of grant, if at the time of any such suspension, the exercise
price per Share of the Option is less than the Fair Market Value of a Share, the
suspension shall, unless otherwise determined by the Committee, be limited to
the earlier of (a) the maximum term of the Option as set by its original terms
or (b) ten (10) years from the Grant Date.  Unless otherwise determined by the
Committee, any suspension of the term of an Option under this Section 14(f)
shall comply with Section 409A to the extent applicable.
 
(c)  
Section 14(h) is deleted from the Original Plan and is replaced in its entirety
in the Amended Plan by the following:



(h)           The Committee shall be authorized to establish procedures pursuant
to which the payment of any Award may be deferred in accordance with Section
409A and subject to the requirements of Section 21 of this Plan.


12. Changes to Section 19 of the Original Plan. The Company hereby amends
Section 19 of the Original Plan deleting Section 19 in its entirety from the
Original Plan and replacing it in its entirety in the Amended Plan by the
following:


SECTION 19.  DEFERRALS.  Subject to the requirements of Section 409A and Section
21 below, the Committee may postpone the exercising of Awards, the issuance or
delivery of Shares under any Award or any action permitted under the Plan to
prevent the Company, or any Subsidiary from being denied a Federal income tax
deduction with respect to any Award other than an Incentive Stock
Option.  Notwithstanding the foregoing, with respect to any postponements that
were not included in the original terms of any Option but were provided by the
Committee after the date of grant, if at the time of any such postponement, the
exercise price per Share of the Option is less than the Fair Market Value of a
Share, the postponement shall, unless otherwise determined by the Committee, be
limited to the earlier of (a) the maximum term of the Option as set by its
original terms or (b) ten (10) years from the Grant Date.  Unless otherwise
determined by the Committee, any postponement of the term of an Option under
this Section 19 shall comply with Section 409A to the extent applicable.
 
13. Addition of New Section 21 to the Amended Plan. The Company hereby adds
Section 21 to the Amended Plan in its entirety as follows:


SECTION 21.  TIME AND FORM OF PAYMENT OF AWARDS; DEFERRALS


 
80


 
(a)           GENERAL.  Subject to the terms of the Plan and any applicable
Award Agreement (as may be amended), payments to be made to Participants by the
Company upon the exercise of an Option or other Award or settlement of an Award
may be made in those forms as the Committee may determine, including, without
limitation, cash, Shares, other Awards or other property, or a combination
thereof, may include such restrictions as the Committee shall determine,
including, in the case of Shares, restrictions on transfer and forfeiture
provisions, and may be made in a single payment, in installments, or on a
deferred basis; provided, however that settlement in other than Shares or
payment on a deferred basis must be authorized by the applicable Award
Agreement.  Subject to the provisions of this Plan and any Award Agreement, the
recipient of an Award (including, without limitation, any deferred Award) may,
if so determined by the Committee, be entitled to receive, currently or on a
deferred basis, interest or dividends, or interest or dividend equivalents, with
respect to the number of shares covered by the Award, as determined by the
Committee, in its sole discretion, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional Shares or
otherwise reinvested.  The settlement of any Award may be accelerated and cash
paid in lieu of Shares in connection with such settlement; provided, however,
that settlement in cash must be authorized by the applicable Award
Agreement.  The acceleration of any Award that does not result in a cash
settlement must also be authorized by the applicable Award
Agreement.  Installment or deferred payments may be required by the Committee or
permitted at the election of the Participant on such terms and conditions
approved by the Committee, including without limitation the ability to defer
Awards under any deferred compensation plan maintained by the Company or any
Company Affiliate.


(b)           LIMITATIONS ON AWARDS TO ENSURE COMPLIANCE WITH SECTION 409A.

(i)           409A Awards and Deferrals. To the extent applicable, this Plan
shall be interpreted in accordance with Section 409A.  Other provisions of this
Plan notwithstanding, the terms of any 409A Award, including any authority of
the Company or the Committee and rights of the Participant with respect to the
409A Award, shall be limited to those terms permitted under Section 409A.  Each
of the following provisions will apply to 409A Awards:


(A)           If a Participant is permitted to elect to defer an Award or any
payment under an Award, that election shall be permitted only at time in
compliance with Section 409A and as provided under Section 21(c) below.


(B)           The Company shall have no authority to accelerate or delay
distributions relating to 409A Awards in excess of the authority permitted under
Section 409A.


(C)           Any distribution of a 409A Award triggered by a Participant’s
termination of employment shall be made only at the time that the Participant
has a Separation from Service (or at such earlier time preceding a termination
of employment that there occurs another event triggering a distribution under
the Plan or the applicable Award Agreement in compliance with Section 409A).

(D)           Any distribution to a Specified Employee after Separation from
Service shall occur at the expiration of the six-month period following that
Specified Employee’s Separation from Service in accordance with Section 21(f)
below.


(E)           In the case of any distribution of a 409A Award, the time and form
of payment for that distribution will be specified in the Award Agreement;
provided that, if the time and form of payment for that distribution is not
otherwise specified in the Plan or an Award Agreement or other governing
document, the distribution shall be made in one lump sum amount not later than
March 15 in the calendar year following the calendar year at which the
settlement of the Award is specified to occur, any applicable restriction
lapses, or there is no longer a substantial risk of forfeiture applicable to
those amounts.

 
(ii)           Distribution upon Vesting.  Except as otherwise provided in
Section 21(c) below or an Award Agreement, in the case of any Award other than
Options granted on or after January 1, 2008 providing for a distribution upon
the lapse of a substantial risk of forfeiture, the time and form of payment for
that distribution will be specified in the Award Agreement; provided that, if
the timing and form of payment of that distribution is not otherwise specified
in the Plan or an Award Agreement or other governing document, the distribution
shall be made in one lump sum amount on March 15 of the calendar year following
the calendar year in which the payment is no longer subject to a substantial
risk of forfeiture within the meaning of Section 409A.  Notwithstanding the
foregoing, payment may be made at a later date for administrative reasons to
the extent permitted by Section 409A.  No Participant is permitted, directly or
indirectly, to designate the calendar year of payment.  Delivery of Shares upon
exercise by Participants of Options will be made in accordance with Section 6.
 
(iii)           Scope and Application of this Provision.  For purposes of the
Plan, references to a term or event (including any authority or right of the
Company, the Committee, or a Participant) being “permitted” under Section 409A
means that the term or event will not cause the Participant to be deemed to be
in constructive receipt of compensation relating to the 409A Award prior to the
distribution of cash, Shares, or other property or to be liable for payment of
interest or a tax penalty under Section 409A.


(iv)           Interpretation.  If and to the extent that any provision of an
Award is required or intended to comply with Section 409A, that provision shall
be administered and interpreted in a manner consistent with the requirements of
Section 409A.  If and solely to the extent that any such provision of any Award
as currently written would conflict with or result in adverse consequences to a
Participant under Section 409A, the Committee shall have the authority, without
the consent of the Participant, to administer that provision and to amend the
Award with respect to that provision to the extent the Committee deems necessary
for the purposes of avoiding any portion of the Shares or amounts to be
delivered to the Participant being subject to additional income or other taxes
under Section 409A.
 
81


(c)           DEFERRAL.  With the approval of the Committee, payment in respect
of Awards other than Options may be deferred and paid either in the form of
installments or as a lump-sum payment.  The Committee may permit selected
Participants to elect to defer payments of some or all types of such Awards
payable by the Corporation in accordance with the provisions of this Section
21(c) and those other procedures as may be established by the Committee.  The
Committee may also specify in an Award Agreement or the terms of the Award that
payment in respect of an Award will be deferred.  Any deferred payment under an
Award, whether elected by the Participant or specified by the Award Agreement or
by the terms of the Award, may be forfeited if and to the extent that Award
Agreement or the terms of the Award so provide.  Any such deferral of payment
will be made in accordance with each of the following:
 
(i)           Initial Deferral Elections by Participants.  Except as otherwise
provided in this Section 21(c), the Participant must make a written, irrevocable
election as to the deferral of payment in respect of an Award and the time and
form of that payment on or before the deadline established by the Committee,
which shall be no later than:


(A)           December 31st of the calendar year preceding the calendar year
during which the Participant will commence performing the services giving rise
to the Award subject to the deferral election; or

(B)           for the first year in which the Participant becomes eligible to
participate in the Plan, 30 days after the date the Participant first becomes
eligible to participate in the Plan, provided that such an election will only be
effective with respect to the portion of the Award related to services performed
after the election.


(ii)           Initial Participant Deferral Elections for Performance-Based
Compensation.  In the event that the Committee determines that a deferral
election may be made with respect to an Award that is Performance-Based
Compensation (as defined below), an eligible Participant may make a written,
irrevocable election as to deferral of payment in respect of the Award and the
time and form of that payment on or before the deadline established by the
Committee, which deadline shall not be later than six months before the end of
the performance period.


For purposes of this Section 21(c)(ii), the term “Performance-Based
Compensation” means an Award, the amount of which, or the entitlement to which,
is contingent on the satisfaction of preestablished organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months, as determined by the Committee in accordance with Treas. Reg. §
1.409-1(e).  Performance criteria are considered preestablished if established
in writing by not later than 90 days after the commencement of the period of
service to which the criteria relates, provided that the outcome is
substantially uncertain at the time the criteria are established.

For a Participant to be eligible to make a deferral election in accordance with
this Section 21(c)(ii), the Participant must have performed services
continuously from the later of (A) the beginning of the performance period for
the Performance-Based Compensation or (B) the date upon which the performance
criteria for the Performance-Based Compensation are established, through the
date on which the Participant makes the deferral election.  In addition, in no
event may a deferral election under this Section 21(c)(ii) be made after the
Performance-Based Compensation has become readily ascertainable within the
meaning of Treas. Reg. § 1.409A-2(a)(8).


(iii)           Initial Participant Deferral Elections for Fiscal Year
Compensation.  In the event that the Committee determines that a deferral
election may be made with respect to an Award that is Fiscal Year Compensation
(as defined below), the Participant may make a written, irrevocable election as
to the deferral of payment in respect of the Award and the time and form of that
payment on or before the deadline established by the Committee, which deadline
shall not be later than the close of the Employer’s fiscal year immediately
preceding the first fiscal year in which any services are performed for which
the Award is payable.  For purposes of this Section 21(c)(iii), the term “Fiscal
Year Compensation” means an Award relating to a period of service coextensive
with one or more consecutive fiscal years of the Employer, of which no amount is
paid or payable during the fiscal year(s) constituting the period of service.
 
(iv)           Initial Participant Deferral Elections for Short-Term
Deferrals.  If a Participant has a legally binding right to an Award under the
Plan or a payment under an Award in a subsequent calendar year that, absent a
deferral election, would be treated as a short-term deferral within the meaning
of Treas. Reg. § 1.409A-1(b)(4) and the Committee determines that a deferral
election may be made with respect to payment under the Award, the Participant
may make a written, irrevocable election to defer that payment in accordance
with the requirements of Section 21(c)(vii) below, applied as if the payment
were a deferral of compensation and the scheduled payment date for the payment
were the date that the substantial risk of forfeiture lapses.  The Committee may
provide in the deferral election that the deferred payment will be payable upon
a 409A Change in Control without regard to the five-year additional deferral
requirement in Section 21(c)(vii) below.
 
(v)           Initial Participant Deferral Elections for Compensation Subject to
a Substantial Risk of Forfeiture.  If a Participant has a legally binding right
to an Award under the Plan or payment in respect of an Award in a subsequent
year and the payment of or under the Award is subject to a substantial risk of
forfeiture condition requiring the Participant’s continued services for a period
of at least 12 months from the date the Participant obtains the legally binding
right, the Committee may permit the Participant to make a written, irrevocable
election to defer that payment no later than the 30th day after the Participant
obtains the legally binding right to the payment, provided that the election is
made at least 12 months in advance of the earliest date at which the forfeiture
condition could lapse, as determined in accordance with Treas. Reg. §
1.409A-2(a)(5).  For purposes of this Section 21(c)(v), a condition will not be
treated as failing to require the Participant to continue to provide services
for a period of at least 12 months from the date the Participant obtains the
legally binding right merely because the condition immediately lapses upon
Disability or death of the Participant or upon a 409A Change in
Control.  However, if the Participant’s Disability, death, or 409A Change in
Control event occurs before the end of that 12-month period, a deferral election
under this Section 21(c)(v) will be effective only if it would be permissible
under another subparagraph of this Section 21(c).
82


 
(vi)           Deferrals by Committee.  If an Award is made that provides for
the deferral of compensation for services performed during a Participant’s
taxable year and the Participant is not given an opportunity to elect the time
and form of payment of that Award, the Committee must designate the time and
form of payment no later than the time the Participant first has a legally
binding right to the Award or, if later, the time the Participant would be
required under this Section 21(c)(vi) to make such an election if the
Participant were provided such an election.


(vii)           Subsequent Deferral Elections. Notwithstanding the foregoing
provisions of this Section 21(c), with the approval of the Committee, a
Participant may elect to further delay payment in respect of an Award or change
the form of payment if each of the following conditions is met:
(A)           The election will not take effect until at least 12 months after
the date on which the election is made.


(B)           For any payment not made on account of death or Disability, the
payment is deferred for a period of not less than five years from the date the
payment would otherwise have been paid and not later than the expiration date of
the Award.


(C)           Any election related to a payment to be made at a specified time
or under a fixed schedule must be made not less than 12 months before the date
the payment is scheduled to be paid.
 
(viii)                      Acceleration of Payments.  Notwithstanding any other
provision of this Plan, an Award Agreement or a deferral election to the
contrary, the Committee in its discretion, may accelerate payment in respect of
an Award in accordance with the provisions of Treas. Reg. § 1.409A-2(b)(7),
provided that the Committee treats all payments to similarly situated
Participants on a reasonably consistent basis.


(ix)           Delay of Payments. Notwithstanding any other provision of this
Plan, an Award Agreement or a deferral election to the contrary, payment under
an Award may be delayed by the Committee under the circumstances described in
Treas. Reg. § 1.409A-2(b)(7), provided that the Committee treats all payments to
similarly situated Participants on a reasonably consistent basis.

(d)           PERMISSIBLE PAYMENT EVENTS/TIMES.  The Committee may specify any
one or more of the following as an event upon or a time at which payment of the
vested portion of an Award may be under a deferral election under Section 21(c)
above:  (i) Separation from Service; (ii) Disability; (iii) death; (iv) a
specified date or under a fixed schedule; or (v) a 409A Change in Control.  The
Committee may provide for payment upon the earliest or latest of more than one
such event or time.


(e)           TIME OF PAYMENT.  The payment date with respect to payment of an
Award that is deferred under Section 21(c) above shall be the permissible
payment event or time under Section 21(d) above designated by the Participant or
the Committee, as applicable, in accordance with Section 21(c).  Payment in
respect of an Award shall be made within 60 days following the payment date;
provided, however, that payment may be made at a later date for administrative
reasons to the extent permitted by Section 409A; provided, further, that the
Participant shall not be permitted, directly or indirectly, to designate the
calendar year of the payment.
 
(f)           SPECIFIED EMPLOYEES.  Notwithstanding any provision of this Plan
or any Award Agreement to the contrary, if any payment under a Participant’s
Award provides for a deferral of compensation under Section 409A and the
Participant is a Specified Employee, as determined by the Company in accordance
with Section 409A, as of the date of that Participant’s Separation from Service,
to the extent that the payments or benefits under this Plan or any Award
Agreement are subject to Section 409A and the delayed payment or distribution of
all or any portion of those amounts to which the Participant is entitled under
this Plan or an Award Agreement, exclusive of any amount that is permitted to be
distributed under U.S. Treasury Regulation Section 1.409A-1(b)(9)(iii)
(regarding the two-times, two year exception), is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then such
portion deferred under this Section 21(f) shall be paid or distributed (without
interest) to the Participant in a lump sum on the earlier of (i) the date that
is six (6) months following termination of the Participant’s Separation from
Service, (ii) a date that is no later than thirty (30) days after the date of
the Participant’s death, or (iii) the earliest date as is permitted under
Section 409A.  For purposes of clarity, the six (6) month delay shall not apply
in the case of severance pay contemplated by U.S. Treasury Regulation Section
1.409A-1(b)(9)(iii) to the extent of the limits set forth therein.  Any
remaining payments due under this Plan or an Award Agreement shall be paid as
otherwise provided in this Plan or the Award Agreement.


(g)           INSTALLMENT PAYMENTS.  For purposes of Section 409A (including,
without limitation, for purposes of Treas. Reg. § 1.409A-2(b)(2)(iii)), a
Participant’s right under an Award Agreement to receive installment payments
shall be treated as a right to receive a series of separate payments and,
accordingly, each installment payment shall at all times be considered a
separate and distinct payment.
 
(h)           2008 ELECTIONS OR AMENDMENTS.  As provided in Internal Revenue
Notice 2007-86, notwithstanding any other provision of this Plan, with respect
to an election or amendment to change a time and form of payment under this
Agreement that is subject to Section 409A made on or after January 1, 2008 and
on or before December 31, 2008, the election or amendment may apply only to
amounts that would not otherwise be payable in 2008 and may not cause an amount
to be paid in 2008 that would not otherwise be payable in 2008.
 
14. Full Force and Effect.  Except to the extent specifically modified in this
Amendment, each and every provision of the Original Plan remains in full force
and effect in the Amended Plan.


15. Miscellaneous.  This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Ohio.  In the event of any
conflict between the original terms of the Original Plan and this Amendment, the
terms of this Amendment shall prevail.
83
